Citation Nr: 0011186	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  96-27 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
varicose veins. 

2.  Entitlement to service connection for disability 
manifested by fatigue, weight loss, night sweats and loss of 
appetite as due to an undiagnosed illness. 

3.  Entitlement to service connection for a blood disorder as 
due to an undiagnosed illness.

4.  Entitlement to service connection for uterine disorder as 
due to an undiagnosed illness.

5.  Entitlement to an increased rating for postoperative 
bunionectomy of the right foot, currently rated 10 percent 
disabling.

6.  Entitlement to an increased (compensable) rating for 
bunion of the left foot.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1987 to 
December 1988 and from August 1991 to February 1992 that 
included duty in the Southwest Asia theater of operations 
from September 6, 1991 to November 14, 1991.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas and 
Nashville, Tennessee.  

The Board remanded the case in May 1999 to honor the 
veteran's request for a Board hearing at the RO.  A 
transcript of the October 1999 videoconference hearing is of 
record.






FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
varicose veins when it issued an unappealed rating decision 
in March 1993.  

2.  Evidence received since the final unappealed March 1993 
rating decision is not cumulative or redundant, bears 
directly and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the veteran's claim of service connection for 
varicose veins.

3.  The claim of entitlement to service connection for 
varicose veins is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

4.  It is likely the veteran's fatigue, weight loss, night 
sweats, loss of appetite are linked to undiagnosed illness, 
as the disorder has not been attributed medically to a known 
clinical diagnosis.

5.  The veteran's blood disorder and uterine disorder are 
attributed medically to known diagnoses of anemia and 
fibroids respectively.

6.  The claims of service connection for blood and uterine 
disorders as due to undiagnosed illnesses are not supported 
by cognizable evidence showing that the claims are plausible 
or capable of substantiation. 

7.  Postoperative bunionectomy of the right foot is 
principally manifested by persistent pain and marked 
limitation of motion of the right great toe.

8.  The left foot bunion (hallux valgus) is primarily 
manifested by persistent pain and limitation of motion of the 
first metatarsal phalangeal joint; the skin at the bunion 
site is thin and mildly tender, and there is a complaint of 
fatigue.  



9.  Postoperative bunionectomy of the right foot and left 
bunion (hallux valgus) have not rendered the veteran's 
disability picture unusual or exceptional in nature, 
markedly interfered with employment, or required frequent 
inpatient care as to render impractical the application of 
regular schedular standards.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1993 decision wherein 
the RO denied entitlement to service connection for varicose 
veins is new and material, and the claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).

2.  The claim of entitlement to service connection for 
varicose veins is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  Compensation may be paid for a disorder manifested by 
fatigue, weight loss, loss of appetite and night sweats due 
to undiagnosed illness in a Persian Gulf War veteran.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.317 (1999).

4.  The claims of entitlement to service connection for a 
blood disorder and uterine disorder due to an undiagnosed 
illness are not well grounded.  38 U.S.C.A. § 5107.

5.  The criteria for a disability rating in excess of 10 
percent for postoperative bunionectomy of the right foot have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.14, 4.71a, 
Diagnostic Code 5280 (1999). 

6.  The criteria for an increased (compensable) rating of 10 
percent for bunion (hallux valgus) of the left foot have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.7, 4.14, 4.71a, Diagnostic Code 5280. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
varicose veins.

Factual Background

The evidence which was of record prior to the March 1993 
rating decision wherein the RO denied entitlement to service 
connection for varicose veins is reported in pertinent part 
below.

The service medical records for both periods of the veteran's 
active service are unremarkable for any reference to varicose 
veins.  

A VA physician in 1990 reported that no specific varicosities 
were noted.  VA medical records dated in late February 1992 
do not mention varicose veins.  Private medical treatment 
records dated in late July 1992 show a diagnosis of bilateral 
varicosities of the legs (spider veins).  The records note 
the veteran was identified as a new patient.  There was no 
history of onset but it was noted that she complained of 
occasional mild edema of the ankles and that she had no 
history of venous stasis ulcers.  VA examination in August 
1992 found stable superficial venous varicosities of the 
lower extremities.

A report of a RO contact with the veteran in March 1993 shows 
that she was questioned about additional service medical 
records and told what was on file.  She reportedly advised 
that she had provided all available records.




The evidence associated with the claims file subsequent to 
the March 1993 rating decision wherein the RO denied 
entitlement to service connection for varicose veins is 
reported in pertinent part below.

The veteran sought to reopen her claim of entitlement to 
service connection for varicose veins in July 1994.  

A VA physician in 1994 reported no obvious varicose veins, 
although a history of varicose veins was noted.  

A private physician in 1996 reported chronic venous 
insufficiency and varicose veins, and that the veteran had a 
family history of varicosities.  

In her substantive appeal, the veteran recorded that varicose 
veins were present prior to her military service and were 
aggravated extremely during "this period".

The veteran's spouse in late 1996 reported that he had 
knowledge of her medical condition that had persisted for 
several years prior to their marriage and since.  He recalled 
that she had experienced various manifestations including 
varicose veins.  Her parents stated that she had surgery for 
varicose veins that resulted from a foot problem they 
indicated was related to boots she had to wear.

On VA examination in 1998 the veteran stated that she had 
varicose veins in 1988 in service that were extensive in the 
thighs and lower extremities behind the knees and on the 
lateral and inner aspects of her legs.  She noted the 
stripping operation in 1996, and related that the symptoms 
had gradually decreased, and that there had been few 
recurrences.  The impression was varicose veins of both lower 
extremities.  

Medical examination in 1998 for military service noted scars 
in the area of the knees and inguinal areas from varicose 
vein stripping.  




At the September 1999 videoconference hearing before the 
undersigned the veteran testified that she did not have 
treatment in service in Saudi Arabia for the problem, but 
that she had treatment after service because of chronic pain 
and swelling (Transcript (T) 5-6). 


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).



The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).


The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Court determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection may be granted for a disability resulting 
from personal injury or disease contracted or aggravated in 
the line of duty in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153;  38 C.F.R. § 3.306(a) (1999).  See Green 
v. Derwinski, 1 Vet. App. 320, 322-23 (1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 


(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 

(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. § 3.306.

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 


(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, generally, there 
must be (1) competent evidence of a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

New and Material Evidence

The veteran seeks to reopen her claim for service connection 
for varicose veins that the RO denied when it issued an 
unappealed rating decision in March 1993.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.  The 1993 RO decision is the last final disallowance 
on any basis.

Review of the RO's findings in the March 1993 decision shows, 
in essence, that it found no competent medical evidence of 
the claimed disability in service.  The RO noted in its 
decision, in essence, that service medical records were 
unremarkable.  

In the case at hand, the Board finds that new and material 
evidence has been submitted to warrant reopening the 
veteran's claim for service connection.  The additional 
evidence that includes relevant recollections of the veteran 
and family members, which are not otherwise shown in 
contemporaneous records, change the specified basis of the 
RO's March 1993 denial.  There is also the veteran's 
recollection of relevant events at the time and treatment 
history after service, which is presumed truthful.  There is 
medical evidence of varicose veins disability of the lower 
extremities that existed several months after service and the 
veteran's statement that she had the disorder before service, 
but that it was not treated in the Persian Gulf service 
period.  Her husband also indicated that the disorder was 
present for some time.  Therefore, the evidence received 
since the 1993 decision is not essentially cumulative of 
earlier evidence.  





Under the Elkins test, VA must first determine whether the 
veteran has submitted new and material evidence under section 
3.156 to reopen the claim.  The additional evidence is not 
cumulative thereby passing the first test.  

The Board finds that the evidence added to the record since 
the 1993 decision directly addresses this issue insofar as it 
adds to previously reviewed evidence regarding the existence 
of varicose veins in service.  

The absence of service medical records that directly confirm 
them and claimed disability tends to add significant weight 
to the collateral evidence, which is a primarily personal 
recollection of the veteran and family members.  Thus, the 
Board finds the additional evidence is new and material 
evidence as defined by the regulation as it bears directly 
and substantially upon the issue at hand, and being neither 
solely duplicative nor cumulative, it is significant and must 
be considered in order to decide the merits of the claim 
fairly.  38 C.F.R. § 3.156(a).  

Here, the issue at hand is whether the veteran has varicose 
veins linked to her active military service.  The additional 
evidence is probative of this question and the Board must 
conclude that the veteran has submitted "new" and 
"material" evidence to reopen her claim of service 
connection.  Thus, the claim should be reopened.  

The first element of the Elkins test having been satisfied, 
the Board's analysis must continue.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

It must now be determined whether the claim is well grounded 
based on a review of all the evidence of record.  And, if so, 
VA must proceed to evaluate the merits of the claim, but only 
after ensuring that the duty to assist has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 
Vet. App. 209 (1999).  



Well groundedness

The generally applicable criteria for a well-grounded claim 
require that a claim be a plausible one.  That is, one being 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran's claim does not meet this standard since the 
necessary medical nexus evidence is not of record regarding 
varicose veins.  The record was supplemented by evidence, the 
most compelling being the recollections of family members and 
her sworn testimony.  However, the evidence is such that it 
is of limited usefulness.  

There is no competent medical opinion favorable to the claim.  
The veteran's own recollection is that she had varicose veins 
before service and that they were symptomatic, but not 
treated in service.  However she gave the VA examiner in 1998 
a contradictory account.  Thus her statements being 
contradictory on a material fact are inherently incredible as 
to whether varicose veins were initially manifested in 
service.  But more significant is the absence of competent 
medical evidence to serve as a link to service for current 
varicose veins.  

The available service medical records, which the veteran 
acknowledged were complete, contain a significant period of 
years without medical evidence of symptoms for the varicose 
veins.  Competent evidence that is necessary to establish the 
critical nexus element for the currently found varicose veins 
is not of record and not reported to exist in available but 
as yet not obtained records.  

The veteran, on a regular basis, has supplemented the record 
with correspondence that overall argues about aggravation of 
varicose veins in service.  When she was seen soon after 
service by VA there was no reference to varicose veins and 
the private treatment records several months after service 
did not have a history of varicose veins coinciding with 
military service.  The Board does not believe that the claim 
requires additional development in view of the current state 
of the record.  The RO has undertaken the task of assisting 
the veteran to locate additional service medical records and 
has, in the Board's opinion, met any preliminary duty to 
assist required in such circumstances.  Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999).  

The veteran must be advised that, lay assertions cannot 
constitute cognizable evidence in most instances, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders the veteran's claim not well 
grounded.  The claim requires the application of the general 
rule requiring competent medical nexus evidence to well 
ground the claim.  See for example Savage v. Gober, 10 Vet. 
App. 488 (1997) for a discussion of an exception to the 
general rule of Caluza, recently clarified in Voerth v. West, 
13 Vet. App. 117 (1999).  The veteran should also understand 
that in medical records a self reported history unenhanced by 
additional comment does not constitute competent medical 
evidence.  See Grover v. West, 12 Vet. App. 109, 112 (1999), 
affirming LeShore v. Brown, 8 Vet. App. 406 (1995).

As the Board finds the claim not well grounded, there is no 
burden upon the Board to require an examination or medical 
opinion regarding a nexus between the veteran's service and 
the claimed disorder.  Brewer v. West, 11 Vet. App. 228 
(1998).  

In response to the representative's recent argument, the 
Board must point out that it was the holding in Morton v. 
West, 12 Vet. App. 477 (1999) that absent the submission and 
establishment of a well-grounded claim, the VA Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim and that any perceived or 
actual failure by the Secretary to render assistance in the 
absence of a well-grounded claim cannot be legal error.

In summary, the evidence shows a substantial record of 
complaint initially after service and no medical nexus 
evidence linking a current varicose veins disorder to service 
by inception or aggravation, which the veteran has claimed.  
See Nici v. Brown, 9 Vet. App. 494, 497 (1996).  In light of 
the finding herein that the veteran's claim for service 
connection is not well grounded, the Board notes that the 
second element of the Elkins test has not been met.  
Accordingly, the Board's analysis must end here without 
addressing the merits of the claim.  Butler, supra.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim.  
The Board must note that the veteran has not indicated the 
existence of any post service medical evidence that has not 
already been obtained and available that would well ground 
the claim.  38 U.S.C.A. § 5103(a) (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Thus the veteran is not 
prejudiced by the Board's decision denying the claim as not 
well grounded.  


III.  Entitlement to service connection 
for disability manifested by fatigue, 
weight loss, night sweats, and loss of 
appetite, and blood and uterine disorders 
as due to undiagnosed illnesses.

Factual Background

Regarding disability manifested by fatigue, weight loss, 
night sweats and loss of appetite, a blood disorder and 
uterine disorder as due to an undiagnosed illness, the 
veteran's service medical records are pertinently 
unremarkable as are VA and private medical records prior to 
her claim in mid 1994 for fatigue and weight loss due to 
service in Operation Desert Storm.  

The September 1994 VA examination report shows the veteran 
complained of night sweats, fatigue, loss of appetite and 
weight loss.  She provided a history of exposure to smoke in 
the Persian Gulf.  It was noted that she had no complaints 
referable to the genitourinary or pelvic area.  

Her current weight was her maximum weight in the past year, 
and she was described as fairly well developed and well 
nourished.  There was no diagnosis recorded by the examiner.  

Of record is a December 1994 VA letter that recalled a 
discussion with the veteran after the examination regarding 
examination results and laboratory tests that showed 
"certain abnormalities."  A September 1995 outpatient 
report noted she had not followed up with VA but had symptoms 
of night sweats that occurred at the time of her periods 
(heavy) and tiredness and difficulty gaining weight persisted 
unchanged.  Her examination results were reviewed and 
reported as showing anemia, red cells described as 
"abnormal," sed rate normal T3 slightly elevated, T4 
normal, but no other significant abnormalities, and a 
negative chest x-ray.  The diagnostic impression was 
persistent night sweats. 

In late 1996 the veteran's parents and her spouse added their 
recollections of her various medical problems since she had 
returned from service in the Persian Gulf.

Private medical records dated in 1996 and 1997 mention 
uterine fibroids and unexplained weight loss for which the 
veteran was taking dietary supplement.  A record entry in 
1997 noted her complaint of night sweats off and on since her 
return from Desert Storm, weight loss without change in 
dietary habits and tiredness. 

VA examination in early 1998 found the veteran complaining of 
night sweats currently about every two or three months 
without associated fever.  The examiner felt there seemed to 
be "some sort of psychological business with it".  She 
complained of intermittent fatigue, but indicated that with 
enough rest and getting over her constipation episodes, she 
did not have the fatigue.  It was stated that she worked in a 
job with a lot of nervous tension.  It required concentration 
which may be a factor in some of her symptoms.  She reported 
having a poor appetite for several years, not taking in 
enough food, and thereby losing weight.  She reported her 
best weight was 125 pounds, which had dropped of to 113 
pounds recently.  Reportedly she had been told to eat more 
calories, not skip breakfast and get adequate exercise.  

It was noted that the veteran had a blood condition that was 
an iron deficiency amenia, which was due to poor intake of 
food and excessive bleeding during her menstrual period time.  
She denied any respiratory symptoms, and particular headache 
problems.  Her mental faculties seemed to be adequate.  The 
examiner thought that her constipation was largely 
functional.  The examiner's pertinent impressions after 
examination were intermittent mild fatigue problems thought 
to be largely secondary to psychological problems, largely 
functional loss of appetite, weight loss due to inadequate 
dietary intake and iron deficiency anemia secondary to 
excessive menstrual bleeding at menstrual period time.   

The January 1998 VA medical examination for a menstrual 
disorder and uterine fibroid history shows the veteran had 
regular periods prior to getting pregnant, had night sweats 
with no documented hormone abnormality, and was found to be 
anemic.  The impression after examination included history of 
uterine fibroid diagnosed in November 1997 after miscarriage, 
and no history of recurrent breast problem.

The VA psychiatric examination report shows the veteran 
related her military history including Persian Gulf War 
service and her concern that since 1992 she had a number of 
physical complaints including night sweats, weight loss and 
fatigue.  She reported being anemic at times, and taking iron 
supplements and vitamins.  The examiner commented that her 
reported weight previously of 113 pounds was too low for her 
height and build.  It was reported that she never had any 
history of psychosis or mania, drug or alcohol problems, and 
had never been seen by a psychiatrist.  The examiner opined 
that she led a fairly high stress life, and that after a 
spontaneous abortion about year earlier, she had increased 
difficulty with her physical symptoms including constipation 
and night sweats.  She reportedly did not have any 
psychiatric difficulties at present, but did have an episode 
of night sweating the night before the examination.  A mental 
status examination was completed and was essentially 
unremarkable except for a notation of occasional mild 
insomnia.  The impression was that the veteran did not meet 
the criteria for any psychiatric disorder at the time of 
examination.  

In discussing the veteran, the examiner opined that she did 
lead a fairly active stressful life and that this may 
contribute to some of her physical symptoms; however she did 
not have any type of somatoform or somatization disorder at 
the time of examination.  

An April 1998 examination for military reserve enlistment 
showed a pertinently unremarkable physical examination and 
medical history except for a reference to previous surgery 
for uterine fibroids.  

The veteran's testimony at the Board hearing was essentially 
an elaboration upon her history of symptoms as recorded in 
the record (T 2-4, 11-12).

Criteria

In addition to the law and regulations previously cited, the 
following are applicable to claims of a Persian Gulf veteran 
for disability resulting from undiagnosed illness: 

The Secretary may pay compensation under this subchapter to 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that (1) became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) became manifest to a degree of 10 percent or more within 
the presumptive period prescribed under subsection (b).

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section.  The Secretary's 
determination of such period of time
shall be made following a review of any available credible 
medical or scientific evidence and the historical treatment 
afforded disabilities for which manifestation periods have 
been established and shall take into account other pertinent 
circumstances regarding the experiences of veterans of the 
Persian Gulf War.

(c)(1) The Secretary shall prescribe regulations to carry out 
this section. (2) Those regulations shall include the 
following: (A) A description of the period and geographical 
area or areas of military service in connection with which 
compensation under this section may be paid.

(B) A description of the illnesses for which compensation 
under this section may be paid.

(C) A description of any relevant medical characteristic 
(such as a latency period) associated with each such illness.

(d) A disability for which compensation under this subchapter 
is payable shall be considered to be service connected for 
purposes of all other laws of the United States. 

(e) For purposes of this section, the term ''Persian Gulf 
veteran'' means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117.

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i)	became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 


(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue, (2) signs or symptoms involving skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), 
(9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss or (13) menstrual disorders. 

Compensation shall not be paid under this section (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 

For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317.

In a precedent opinion, dated May 3, 1999, the VA General 
Counsel concluded that a well grounded claim for compensation 
under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 for 
disability due to undiagnosed illness generally requires the 
submission of some evidence of: (1) active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) manifestation of one or more 
signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent within 
the specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.  The Board is bound by such interpretations.  
38 U.S.C.A. § 7104(c) (West 1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt doctrine in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.

Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that the 
claim is plausible.  Grivois and Grottveit, supra.  

Because the veteran has failed to meet this burden in her 
claims of entitlement to service connection for a blood 
disorder and uterine disorder due to an undiagnosed illness, 
the Board finds the claims are not well grounded and must be 
denied.  The record does not show either claim based on a 
theory of causation other than undiagnosed illness and 
evidence has not been submitted in support of direct 
causation. 

The threshold question that must be resolved is whether the 
veteran has presented evidence of well-grounded claims, that 
is, plausible claims.  In view of the evidence, the Board 
finds that the veteran has not met this initial burden and 
that as a result there is no further duty to assist her with 
respect to regard to the development of the claims decided 
herein.  

The Board observes that the RO has obtained service medical 
records and post service VA and non-VA medical records that 
include several comprehensive examinations.  A diligent 
effort has been made to provide an adequate record.  The 
records that have been obtained are comprehensive and appear 
to provide an adequate record for an informed decision.  

The essential Caluza elements of a well-grounded claim, 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence depending on the circumstances), and 
of a nexus between the inservice injury or disease and the 
current disability (medical evidence), are modified somewhat 
by the unique nature of claims based on an undiagnosed 
illness in a Persian Gulf War veteran.  

However, it is necessary where the determinative issue 
involves causation or a medical diagnosis, as in the 
veteran's claim, that competent medical evidence to the 
effect that the claim is possible or plausible be required.  
The claimant does not meet this burden by merely presenting 
her opinion because she is not a medical health professional 
and does not constitute competent medical authority.  
Espiritu, supra.  



Consequently, the veteran's assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well-grounded claim, her assertions on a matter of 
medical causation or etiology would not be entitled to any 
favorable presumption in the well-grounded determination.  

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
causation, Grivois, the veteran's opinion is an insufficient 
basis upon which to find her claims well grounded.  Espiritu.  
Accordingly, as a well-grounded claim must be supported by 
competent evidence, not merely allegations, Tirpak, the 
veteran's claims of entitlement to service connection for a 
blood disorder and a uterine disorder due to an undiagnosed 
illness must be denied as not well grounded.  

The record shows anemia and uterine fibroid disease initially 
after service and there is no medical evidence reported that 
links either disorder to service on any basis including as an 
undiagnosed illness.  The veteran's testimony supplements the 
record but, as noted previously, it is not a substitute for 
medical nexus evidence.  

The Board finds that the veteran has the required service.  
She has reported for the comprehensive examinations ordered 
to ascertain a likely etiology for various disorders that 
include those listed among the signs and symptoms that may be 
manifestations of an undiagnosed illness.  Nonspecific or 
otherwise undiagnosed gynecological symptoms or anemia have 
not been reported.  

The Board must observe that in each instance there is 
currently a known clinical diagnosis to which the anemia and 
uterine symptoms are attributable.  Iron deficiency anemia 
was linked to excessive menstrual bleeding and she has been 
diagnosed with uterine fibroids.  Therefore consideration may 
not be given to service connection on the basis of an 
undiagnosed illness, as an essential element to well ground 
the claim on that basis is not met.  

Accordingly, the Board finds that the evidentiary record 
supports a determination that the claims based on undiagnosed 
illness are not well grounded.  The Board is bound by the 
recent VA General Counsel precedent opinion regarding the 
required elements of a well grounded claim based on an 
undiagnosed illness.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

Concerning fatigue, weight loss, night sweats and loss of 
appetite, the Board observes that the service medical records 
do not show pertinent complaints.  There is, however, recent 
diagnostic impressions that when viewed liberally are found 
as acceptable medical evidence, that is, "signs" of a 
disorder that cannot be attributed to any known clinical 
diagnosis.  

The Board must observe that on the 1998 VA examination there 
was evidence of what may be best described as a symptom 
complex with fatigue, night sweats weight loss and loss of 
appetite manifestations.  One examiner believed this to be 
psychiatrically based.  On the other hand, the psychiatry 
assessment was of no psychiatric disease.  Neither provided a 
known diagnosis to account for these manifestations.  It was 
noted that she did not have a hormone disorder.  

That basis was considered a likely etiology but apparently 
not confirmed.  The veteran's description of her fatigue, 
weight loss and other related symptoms is viewed as 
"nonmedical indicators" that have been verified medically.  
The private treatment records in 1996 and 1997 mention 
unexplained weight loss and her complaints of night sweats 
since her return from Desert Storm, and weight loss without 
change in dietary habits and tiredness. 

In view of this evidence, in particular, the conclusions of 
the recent VA examination, the Board is left with the belief 
that service connection should be granted.  The veteran 
appears to meet the regulatory criteria for chronicity for an 
undiagnosed illness for which the endocrine system was 
considered a possible etiology.  Currently she has a symptom 
complex which has not been attributed to a known clinical 
diagnosis.  

As to the requirement that the disorder be manifested to a 
compensable degree, the Board believes that the fatigue, 
weight loss, appetite loss and tiredness are sufficient to 
satisfy the criteria by analogy to hypothyroidism.  With 
fatigability, a 10 percent rating may be assigned.  38 C.F.R. 
§ 4.119, Diagnostic Code 7903 in effect prior to June 6, 1996 
and as amended.  61 Fed. Reg. 20440-20447 (May 7, 1996).  See 
also VAOPGCPREC 8-98.

The Board considered and denied the veteran's claim for 
service connection for disabilities of anemia and uterine 
fibroid disease due to an undiagnosed illness on different 
grounds from that of the RO.  The appellant has not been 
prejudiced by the decision as the adjudication by the RO has 
accorded the appellant greater consideration than her claims 
in fact warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service evidence that has not already been requested and/or 
obtained that would well ground the claims of entitlement to 
service connection for anemia and uterine fibroid disease due 
to undiagnosed illness.  McKnight and Epps, supra. 

In response to the representative's recent argument, the 
Board must point out that it was the holding in Morton v. 
West, 12 Vet. App. 477 (1999) that absent the submission and 
establishment of a well-grounded claim, the VA Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim and that any perceived or 
actual failure by the Secretary to render assistance in the 
absence of a well-grounded claim cannot be legal error.

As the claims of entitlement to service connection for a 
blood disorder and a uterine disorder are not well grounded, 
the doctrine of reasonable doubt has no application to these 
claims.




IV.  Entitlement to an evaluation in 
excess of 10 percent for postoperative 
bunionectomy of the right foot, and a 
compensable evaluation for a bunion of 
the left foot.

Factual Background

The record shows that the RO in 1989 granted service 
connection for bunions, bilateral, postoperative status right 
bunionectomy and rated the bilateral disability 
noncompensable under Diagnostic Code 5280 criteria.  The 
noncompensable rating remained in effect until March 1998 
when the RO granted a 10 percent rating for right 
bunionectomy and continued a separate noncompensable rating 
for left foot bunion.  

VA examination of the feet in 1994 found the veteran 
complaining of pain from the right bunionectomy with 
prolonged standing or walking.  She had 55 degrees of hallux 
dorsiflexion of the first metatarsophalangeal joint with pain 
and some crepitus.  There was no recurrence of the bunion but 
the hallux was in valgus position.  The scar was 
nonhypertrophic but tender.  The request for x-ray of both 
feet noted pain of both feet.  X-ray was read as showing 
hallux valgus deformity, first toe of the left foot and bony 
deformity involving the first metatarsal right foot likely 
from prior bunionectomy.  The examination impression was 
painful range of motion of the first "MPJ" of the right 
foot with some crepitus and some decreased range of motion.

VA outpatient records in October 1995 show the veteran 
complaining of right foot pain.  A prominent left first 
metatarsophalangeal joint was noted.  The right foot showed 
healed bunionectomy, good alignment, decreased range of 
motion and pain.  There was left hallux valgus.  X-ray was 
reported as showing left hallux valgus, status post right 
bunionectomy with early degenerative joint disease.  The 
diagnosis was left hallux valgus, status post right 
bunionectomy with secondary hallux rigidus and "clavi 2-3".

The January 1998 VA examination report shows the veteran 
complained of continued postoperative problems of swelling 
with standing for a period of time, stiffness and a tendency 
to walk on the side of the foot.  Orthopedic shoes helped.  
She complained of a painful callus on the plantar surface of 
the second metatarsal and tenderness and swelling on the 
plantar surface of the first metatarsophalangeal joint on the 
right side.  

The examiner reported a well healed dorsal scar, 25-degree 
hallux valgus with zero dorsiflexion and 90 degrees plantar 
flexion of the interphalangeal joint.  The "MTP" joint 
dorsiflexion was 25 degrees and plantar flexion 15 degrees, 
and the toe was not particularly tender except on attempt to 
go beyond the limits of the stiffness.  Active and passive 
motion was the same.  The minor toes were noted to be without 
deformity or fixed deformity.  There was normal motion and 
corns on the second and third toes.  The veteran was unable 
to stand on tiptoe on the right side comfortably.  When 
walking she could not come up very far on the first 
metatarsophalangeal joint on the right side because of the 
limitation of motion.  She rolled off it and put more 
pressure on the lateral side of the foot.

The examiner reported that on the left side the bunion was 
still present and that the veteran believed it was not 
getting markedly worse.  The pain was described as similar to 
the pain on the other side but not nearly so severe as on the 
right side, but like the right side there was aching with 
weather change and occasional swelling.  There was less 
tenderness than on the right side, no scars, and only a first 
metatarsophalangeal joint hallux valgus deformity of 30 
degrees with 40 degrees dorsiflexion and 60 degrees of 
plantar flexion.  The interphalangeal joint showed zero 
degrees of extension and 90 degrees of flexion, which the 
examiner opined was normal.  The joint was supple and the 
examiner said the hallux valgus could be corrected.  There 
were no significant contractures and the examiner stated that 
she did a better job of tiptoe standing on this side.  X-rays 
were read as showing right bunionectomy and bilateral hallux 
valgus.  

The examiner's diagnosis for the right foot was status post 
bunion procedure for hallux valgus with residual stiffness of 
the first metatarsophalangeal joint, limitation of 
dorsiflexion and 20 degree recurrence of hallux valgus.  

The examiner also noted callus formation on the second 
metatarsal head that was 2 cm. thick and quite tender to deep 
pressure.  The examiner opined that there was osteoarthritis 
of the first metatarsophalangeal joint following the surgery 
although x-ray may not yet show it.  The examiner stated that 
a principal problem with this side is the limitation of 
dorsiflexion that limited comfortable walking.  The veteran 
was noted to have moderate pain on this side during the 
examination with passive dorsiflexion.  She was noted to walk 
with some limp in that she avoided the first 
metatarsophalangeal joint on the right and tended to walk on 
the outer side of the foot.  The examiner also stated that 
pain was evident on the dorsiflexion of the first 
metatarsophalangeal joint and marked limitation of motion at 
the extreme of dorsiflexion that did limit function of the 
foot.  The examiner stated that muscular atrophy was not 
present with this.  

The diagnosis for the left foot was untreated bunion 
deformity with hallux valgus of first metatarsophalangeal 
joint, callus formation on the plantar surface of the second 
metatarsal head and moderate pain and tenderness.  The 
examiner said the callus, which measured 1 cm. across, was 
not as tender as on the right side.  The examiner felt that 
the corns as described were of no significance particularly 
since there was no deformity. 

On a medical examination in early 1998, it was noted that the 
veteran wore orthotics on the right for pain and that she had 
mildly symptomatic left hallux valgus.  

A January 1999 VA examination of the feet report shows the 
veteran complained of weekly right great toe pain, subjective 
weakness and some stiffness, with more stiffness when she had 
a flare-up.  She reported swelling in the feet, not 
particularly in the bunion area and heat, redness and fatigue 
in the left bunion.  She reported no significant symptoms at 
rest, walking limited to one block, and that she had mostly 
home treatment.  The veteran reported that she elevated her 
feet under her desk at work, soaked her feet at home in a 
commercially available soak solution, and took Tylenol and 
Advil as needed.  



The veteran reported that flare-ups occurred weekly, mostly 
when the weather was cold, and that soaks or Tylenol provided 
relief.  She reported additional decrease in motion of the 
right great toe and additional pain during a flare-up that 
interfered with driving.  She reported that orthopedic shoes 
prescribed for her arches had helped.  She reported not using 
inserts or braces, but wearing shoes large enough to give her 
feet room.  The veteran stated that she did not miss any time 
from work but had cut out virtually all exercise or physical 
activity.  She also reported annual clinic visits, and twice 
visited a VA clinic, but had no regular medical or podiatry 
care.  The veteran recalled the military determination in 
1998 of being nondeployable on account of her bunion and arch 
problems.

The examiner reported that the veteran's right foot had a 
normal contour and a thin, healthy longitudinal scar on the 
dorsal medial surface of the first metatarsal phalangeal 
joint area.  There was no visible bunion where she had 
surgery and no swelling or redness.  She had a 7 degree 
flexion capacity in the first "MP" joint of the right great 
toe.  There was a mildly tender but not inflamed 1 cm. callus 
under the third metatarsal head, which the veteran said was 
painful when she walked as much as one block.  She had a 
medium longitudinal arch that flattened when she stood and no 
transverse arch under the ball of her foot.

Regarding the left foot, the examiner found hallux valgus 
with a 1 cm. protrusion medially, with the overlying skin 
red, very thin and mildly tender.  There was an 8 cm. callus 
under the third metatarsal head.  The longitudinal arch was 
medium and of normal contour but it flattened out on weight 
bearing.  She had an absent transverse arch under the ball of 
the foot.  There were 12 degrees of flexion of the first 
metatarsal phalangeal joint.  In addition the examiner noted 
normal appearance and mobility of the ankles and bilateral 
pedal pulses.  X-ray of the feet was read as showing short 
first metatarsals bilaterally, bilateral hallux valgus 
deformity, and what appeared to be a remote injury to the 
distal first metatarsal.  





The impression was status post right bunionectomy; left 
bunion (hallux valgus) no surgery per history; recurrent pain 
in both first metatarsal phalangeal joints; recurrent pain in 
both areas of callus; range of motion mildly limited in the 
right first metatarsal phalangeal joint, and pes planus on 
weight bearing with symptoms more prominent on the right than 
on the left.

The examiner opined that the veteran's examination was almost 
entirely normal except for the right foot scar where she had 
the bunionectomy, and a very mild limitation of flexion of 
the right great toe.  It was the examiner's opinion that the 
remainder of her symptoms was not particularly borne out by 
abnormalities on physical examination, and that she had a 
normal appearing arch that did flatten out on weight bearing.  
The examiner noted her history of rejection for military 
reserve service on account of her bunion and arch problems.  
The examiner also noted that she was able to work as a 
journalist and had not missed any time from work.  The 
examiner found her major limitation was how far she could 
walk without pain, which she described as one block and her 
limited driving because of pain when pressing on the foot 
pedals.

The record does not show the veteran as having filed a notice 
of disagreement with a RO rating determination in March 1999 
that considered and denied entitlement to service connection 
for pes planus as secondary to residuals of right 
bunionectomy and bunion of the left foot. 


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

The rating schedule provides a 10 rating for postoperative 
hallux valgus with resection of the metatarsal head, or where 
severe if equivalent to amputation of the great toe.  
38 C.F.R. § 4.71a; Diagnostic Code 5280.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  However, when a veteran has separate and 
distinct manifestations attributable to the same injury, he 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.


When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by 
analogy to conditions of functional origin.  38 C.F.R. 
§ 4.20.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  

A little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvement's of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.


Analysis

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed to the extent possible and 
that no further duty to assist exists with respect to the 
veteran's well grounded claim for increased compensation for 
the hallux valgus disability of both feet.  The RO 
conscientiously developed the record and a hearing was 
provided which satisfied the concerns mentioned in the Board 
remand.  The VA medical examinations addressed the pertinent 
evaluative criteria.
Stegall v. West, 11 Vet. App. 268 (1998).

The RO complied with the terms of a remand and assembled a 
record that can support an informed determination.  The RO 
was conscientious in developing the record and the Board is 
satisfied that all relevant facts have been developed to the 
extent possible and that no further duty to assist exists 
with respect to the claim.  

The veteran was provided VA examinations that are probative 
of the level of impairment and the hallux valgus disability 
was rated in accordance with the examination findings.  
Therefore, the Board does not find any potential prejudice to 
the veteran in the evaluation of the disability.  The rating 
appears to reflect consideration of the applicable criteria 
based upon the examination findings.  

The medical examination records include sufficient detail 
regarding the disability to apply current rating criteria and 
are considered the best evidence for an informed 
determination of the veteran's current impairment from the 
disabilities at issue.  Further, there has not been reported 
any other comprehensive evaluation or treatment since the VA 
examination in early 1999.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  The examinations appeared comprehensive and as to 
the musculoskeletal disorder appeared to consider rating 
principles mentioned in DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The Board will note that the veteran's disability of the feet 
does not have separately rated components.  Pes planus is not 
service-connected so any of the characteristic manifestations 
of that disability cannot be considered in the rating of 
bilateral hallux valgus.  38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Code 5276.  The Board must point out that the 
current rating scheme under Diagnostic Code 5280 provides a 
maximum 10 percent rating.  The Board finds the selected 
rating scheme appropriate for the veteran's disability of the 
feet in view of the symptomatology and the disease for which 
service connection is in effect.  Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992); 38 C.F.R. §§ 4.20, 4.21.

Regarding the right foot, the bunionectomy residuals are 
rated in accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5280 which provides a 10 rating for 
postoperative hallux valgus with resection of the metatarsal 
head, or where severe if equivalent to amputation of the 
great toe.  This is the highest schedular evaluation that the 
veteran currently receives.  Her complaints of pain and 
functional limitation as a result of the disability have been 
noted.  However, the VA examiner in 1999 opined that the 
ascertained residuals were relatively mild.  In any event, 
since the veteran receives the highest rating available for 
hallux valgus of the right foot, consideration of a higher 
rating for pain under 38 C.F.R. §§ 4.40 and 4.45 is not 
warranted.

Viewed collectively, the examination reports show persistent 
complaints of pain and limited motion objectively supported 
by clinical assessments.  The surgical residuals do not 
appear to include a tender and painful scar in view of the 
examiner's description of the scar in 1999.  

Earlier examination mentioned only tenderness.  Therefore a 
separate rating under the criteria for superficial scars is 
not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 which provide a 10 percent evaluation for superficial 
scars that are objectively tender and painful or poorly 
nourished with repeated ulceration.  

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher (compensable) 
evaluation is warranted for the left foot.  The persistent 
pain and limitation of motion, viewed with the recent 
examination report showing tender, thin and red skin at the 
bunion site.  The earlier examination also showed somewhat 
less symptomatology versus the postoperative right hallux but 
there appear to be disabling manifestations.  The Board 
believes that the symptoms, overall, appear to reflect more 
approximately what the corresponding percentage evaluation 
under Code 5280 of 10 percent would permit.  

The rating scheme applied does not require a mechanical 
application of the schedular criteria.  Here, however, 
applying the rating schedule liberally results in a 10 
percent evaluation for the left bunion (hallux valgus), the 
highest evaluation provided.  The evidence of probative value 
in view of the detailed description of pertinent evaluative 
criteria, viewed objectively and liberally, supports the 
claim for increase.  It supports a conclusion that the 
veteran's left foot bunion is significant, if not technically 
resection of the metatarsal head, which alone would support a 
10 percent rating, or equivalent of amputation.  In the 
Board's opinion, the VA medical assessment reasonably 
supports a 10 percent rating, as it appears to rely upon 
objectively confirmed elements in the overall disability 
picture.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for hallux valgus of both 
feet.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The 
Board has also reviewed the recent hearing testimony, which 
essentially was consistent with the recorded complaints of 
pain and limitation of motion and extent of medical treatment 
(T 6-10).

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  There is the veteran's 
well-documented medical history showing limited treatment for 
the hallux valgus disability.   

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The RO has considered 
extraschedular rating criteria.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the disability considered herein, hallux 
valgus of both feet, has not been shown to markedly interfere 
with employment, nor has it required frequent inpatient care.  
Her work history has been reported as well as the evaluation 
of the disability which has apparently not limited her 
ability to work.

The current schedular criteria for the periods of time in 
question adequately compensate the veteran for the current 
nature and extent of severity of her postoperative hallux 
valgus of the right foot and left bunion.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.


ORDER

The veteran having submitted new and material evidence to 
reopen her claim of entitlement to service connection for 
varicose veins, the appeal is granted to this extent.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for varicose veins, the 
appeal is denied.

The veteran not having submitted well grounded claims of 
entitlement to service connection for anemia and a uterine 
disorder due to an undiagnosed illness, the appeal is denied.

Entitlement to service connection for disorder manifested by 
fatigue, weight loss, night sweats and loss of appetite due 
to an undiagnosed illness is granted.

An increased rating for postoperative bunionectomy of the 
right foot is denied.

An increased (compensable) rating of 10 percent for a bunion 
of the left foot is granted, subject to the regulations 
governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


